incurred with respect to the motion and to submit notice of the payment
                with this court. Failure to comply may result in the imposition of
                additional sanctions.
                            It is so ORDERED.


                                                                                      J.



                                                         r                            J.
                                                         Parraguirre



                                                         Saitta


                cc: Hon. William B Gonzalez, District Judge, Family Court Division
                      Cannon & Tannery
                     Radford J. Smith, Chtd.
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   2
(0) 1947A